Title: From George Washington to General William Howe, 28 November 1777
From: Washington, George
To: Howe, William

 

Sir
Head Qrs [Whitemarsh, Pa.] Nov. 28th 1777

In Answer to your Letter of the  Instant which came to Hand on Wednesday Evening, I am to inform you, that I accede to the proposition contained therein, and have directed measures to be immediately taken for releasing All your Officers upon the condition you mention. At the same time I wish that a more extensive relief had been agreable to you.
I have sent Mr Boudinot to examine into the state and wants of the prisoners, who are in philadelphia, and request that he may obtain your permission for the same. He will also have an Opportunity of agreeing with your Commissary upon the form & terms of parole for the Officers to be mutually released, which, I presume, may not be improper in order to prevent any misunderstanding on that Head.
Passports shall be granted for the Commissaries or Quarter Masters you may appoint to carry supplies to the prisoners in our hands, when you chuse to apply for them. Two will only be necessary—One for the person assigned to goe to the Eastward—The Other for the Officer having supplies for the prisoners in pensylvania—Maryland & Virginia. Mr Boudinot will also inform your Commissary of the proportion of prisoners in each Quarter.
When Major Stockdon was first captured, I believe that he and One or Two Officers taken with him, suffered the Treatment which you mention. This was without my privity or consent. As soon as I was apprized of it releif was ordered. But surely this Event, which happened so long ago will not authorize the charges in your Letter of the 6th. In a word, I shall be happy, as I ever have been to render the situation of all prisoners in my hands, as comfortable as I can, and nothing will induce me to depart from this Rule, but a contrary line of conduct to those in your possession. Captivity of itself is sufficiently grievous, and it is cruel to add to it’s distresses. I am with due respect Sir Your Most Obedt servt

Go: Washington

